Citation Nr: 1233032	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvaaspeevy


INTRODUCTION

The Veteran had active duty service from June 1978 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2006.  A statement of the case was issued in January 2008, and a substantive appeal was received in January 2008.  The Veteran testified at a June 2012 Board video conference hearing.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has denied the Veteran's claim based, in part, on a negative VA opinion obtained in May 2011.  The opinion was based on review of the claims file and examination of the Veteran.  The Veteran has not submitted any medical opinion which is favorable to his claim.  However, at the June 2012 Board hearing, the Veteran testified that a physician had told him the year before that he felt that the cervical spine disorder was related to the same in-service incident that resulted in his low back disability (which, the Board notes, is already service-connected).  Review of the medical records now in the claims file does not reveal any comments or opinions from any physician other than the May 2011 negative opinion.  Under the circumstances, the Veteran should be afforded the opportunity to identify the physician who he claims told him that there was a relationship to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he furnish information (name, location, etc.) of the physician(s) that have told him that there is a relationship between his current cervical spine disorder and the incident during service when he also injured his low back.  

2.  If the Veteran furnishes such information, the RO should then take appropriate action to attempt to contact any physician identified by the Veteran for the purpose of requesting verification/clarification of any opinion they may have offered to the Veteran regarding a relationship between his current cervical spine disability and service. 

3.  After completion of the above to the extent possible, the RO should review the claims file and determine if service connection is warranted for cervical spine disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


